DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11/092,855. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Instant Claim 1 recites. A display apparatus comprising: a display panel; 5a mold frame constituting part of a planar light source device that irradiates the display panel from a back surface side; and a plurality of cushioning sealing members arranged, between the display panel and the mold frame, at positions corresponding to respective sides of the display panel, wherein: 10each of the cushioning sealing members includes a cushioning material, a first sealing material arranged on a surface of the cushioning 
Claim 1 of the Patent recites: A display apparatus comprising: a display panel; 5a mold frame constituting part of a planar light source device that irradiates the display panel from a back surface side; and a plurality of cushioning sealing members arranged, between the display panel and the mold frame, at positions corresponding to respective sides of the display panel, wherein: 10each of the cushioning sealing members includes a cushioning material, a first sealing material arranged on a surface of the cushioning material that faces the display panel, and a second sealing material arranged on a surface of the cushioning material that faces the mold frame; one end side in a longitudinal direction of the first sealing material extends to 15the mold frame so as to directly cover one end surface in a longitudinal direction of the cushioning material and one end surface in a longitudinal direction of the second sealing material; and one end portion in the longitudinal direction of the first sealing material is directly attached to the mold frame.
They differ only in that the word directly has been removed in instant claim 1, as shown in bold above. The instant claim is broader and all of its limitations are included in claim 1 of the patent and would infringe upon the patent.
-------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 1 would be allowable with applicant’s submission of a timely approved terminal disclaimer, as outlined above...
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “one end side in a longitudinal direction of the first sealing material extends to 15the mold frame so as to cover one end surface in a longitudinal direction of the cushioning material and one end surface in a longitudinal direction of the second sealing material; and one end portion in the longitudinal direction of the first sealing material is attached to the mold frame” including the remaining limitations.

	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879